Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Citizens Financial Services, Inc. We consent to the incorporation by reference in the Registration Statement File No. 333-187380 on Form S-3 and RegistrationStatement File No. 333-187451 on Form S-3Dof Citizens Financial Services, Inc. of our report dated March6, 2014, relating to our audit of the consolidated financial statements, which appears in the Annual Report to Shareholders,which is incorporated in this Annual Report on Form 10-K of Citizens Financial Services, Inc. for the year ended December 31, 2013. /s/ S.R. Snodgrass, A.C. Wexford, PA March 6, 2014
